     2:20-cv-02780-BHH        Date Filed 05/19/21    Entry Number 30      Page 1 of 2




                          UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH CAROLINA
                              CHARLESTON DIVISION

Juanita D. Wilson,                         )
                                           )
                                Plaintiff, )    Civil Action No. 2:20-2780-BHH
                                           )
                   v.                      )
                                           )                ORDER
Wells Fargo Bank, N.A.,                    )
                                           )
                              Defendant. )
________________________________           )
                                           )
                                           )
      This matter is before the Court upon Plaintiff’s pro se complaint alleging that

Defendant Wells Fargo Bank, N.A. (“Defendant” or “Wells Fargo”) violated her rights under

the Fair Credit Reporting Act (“FCRA”), 15 U.S.C. §§ 1681-1681x. On November 23, 2020,

Wells Fargo filed a motion to dismiss pursuant to Rule 12(b)(6) of the Federal Rules of Civil

Procedure.

       In accordance with 28 U.S.C. § 636(b) and Local Civil Rule 73.02 for the District of

South Carolina, the matter was referred to a United States Magistrate Judge for preliminary

review. On April 30, 2021, Magistrate Judge Molly H. Cherry issued a Report and

Recommendation (“Report”), outlining the issues and recommending that the Court grant

Defendants’ motion to dismiss (ECF No. 20) without prejudice to afford Plaintiff an

opportunity to amend her FCRA claim. Attached to the Report was a notice advising the

parties of their right to file written objections to the Report within fourteen days of being

served with a copy. To date, no objections have been filed.

       The Magistrate Judge makes only a recommendation to the Court.                   The

recommendation has no presumptive weight, and the responsibility to make a final
      2:20-cv-02780-BHH        Date Filed 05/19/21      Entry Number 30        Page 2 of 2




determination remains with the Court. Mathews v. Weber, 423 U.S. 261 (1976). The Court

is charged with making a de novo determination only of those portions of the Report to

which specific objections are made, and the Court may accept, reject, or modify, in whole

or in part, the recommendation of the Magistrate Judge, or recommit the matter to the

Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1). In the absence of specific

objections, the Court reviews the matter only for clear error. See Diamond v. Colonial Life

& Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating that “in the absence of a

timely filed objection, a district court need not conduct a de novo review, but instead must

‘only satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.’”) (quoting Fed. R. Civ. P. 72 advisory committee’s note).

       Here, because no objections were filed, the Court has reviewed the record, the

applicable law, and the findings and recommendations of the Magistrate Judge for clear

error. After review, the Court finds no clear error and agrees with the Magistrate Judge’s

analysis. Accordingly, the Court adopts the Magistrate Judge’s Report (ECF No. 28) and

incorporates it herein, and the Court grants Defendant’s motion to dismiss (ECF No. 20)

and dismisses this action without prejudice to afford Plaintiff the opportunity to amend her

complaint should she choose to do so.

       IT IS SO ORDERED.

                                                    /s/Bruce H. Hendricks
                                                    Bruce Howe Hendricks
                                                    United States District Judge
May 18, 2021
Charleston, South Carolina




                                                2
